FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-50001

               Plaintiff - Appellee,             D.C. No. CR-01-00708-JFW-1

   v.
                                                 MEMORANDUM *
 JOHN ALLEN NOBLES, Jr.,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      John F. Walter, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        John Allen Nobles appeals from the seven-month sentence imposed upon

revocation of supervised release. Pursuant to Anders v. California, 386 U.S. 738



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

DRS/Research
(1967), Nobles’ counsel has filed a brief stating there are no grounds for relief,

along with a motion to withdraw as counsel of record.

       By order filed August 21, 2008, counsel was advised that the court appeared

to lack jurisdiction over the appeal because appellant has been released from prison

without an additional term of supervised release. Counsel was ordered to move for

voluntary dismissal or show cause why the appeal should not be dismissed. To

date, counsel has not responded.

       Because Nobles has been released from custody and is not subject to an

additional term of supervised release, we dismiss the appeal as moot. See United

States v. Palomba, 182 F.3d 1121, 1123 (9th Cir 1999).

       Counsel’s motion to withdraw is granted.

       DISMISSED.




DRS/Research                               2                                    08-50001